Dismissed and Memorandum Opinion filed January 21, 2021.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-20-00753-CR

                     ROBERT CRAIG SMITH, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

                   On Appeal from the 183rd District Court
                            Harris County, Texas
                       Trial Court Cause No. 1628134

                         MEMORANDUM OPINION

      Appellant entered a guilty plea to the felony offense of driving while
intoxicated with a child under 15 years old in the vehicle. In accordance with the
terms of a plea bargain agreement with the State, the trial court assessed
punishment at confinement for 14 months in the State Jail Division of the Texas
Department of Criminal Justice. We dismiss the appeal.

      The trial court signed a certification of the defendant’s right to appeal in
which the court certified that this is a plea bargain case, and the defendant has no
right of appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s certification is
included in the record on appeal. See Tex. R. App. P. 25.2(d). The record supports
the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim.
App. 2005). On November 17, 2020, this court notified the parties that the appeal
would be dismissed for lack of jurisdiction unless a party demonstrated that the
court has jurisdiction. No response has been received.

      Accordingly, we dismiss the appeal.


                                  PER CURIAM

Panel consists of Justices Wise, Hassan, and Wilson.
Do Not Publish — Tex. R. App. P. 47.2(b)




                                         2